Exhibit 10.4

EXECUTION VERSION

 

 

SECURITY AGREEMENT

dated as of

April 30, 2020

Among

THE GRANTORS IDENTIFIED HEREIN

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

ARTICLE I Definitions1

Section 1.1.

Indenture.1

 

Section 1.2.

Other Defined Terms1

 

ARTICLE II Pledge of Securities6

Section 2.1.

Pledge6

 

Section 2.2.

Delivery of the Pledged Securities.7

 

Section 2.3.

Representations, Warranties and Covenants7

 

Section 2.4.

Certification of Limited Liability Company and Limited Partnership Interests9

 

Section 2.5.

Registration in Nominee Name; Denominations9

 

Section 2.6.

Voting Rights; Dividends and Interest.9

 

ARTICLE III Security Interests in Personal Property11

Section 3.1.

Security Interest.11

 

Section 3.2.

Representations and Warranties13

 

Section 3.3.

Covenants.14

 

ARTICLE IV Remedies16

Section 4.1.

Remedies Upon Default16

 

Section 4.2.

Application of Proceeds17

 

Section 4.3.

Grant of License to Use Intellectual Property18

 

ARTICLE V Subordination18

Section 5.1.

Subordination.18

 

ARTICLE VI Miscellaneous19

Section 6.1.

Notices19

 

Section 6.2.

Waivers; Amendment19

 

Section 6.3.

Collateral Agent’s Fees and Expenses; Indemnification19

 

Section 6.4.

Successors and Assigns19

 

Section 6.5.

Survival of Agreement20

 

Section 6.6.

Counterparts; Effectiveness; Several Agreement20

 

Section 6.7.

Severability20

 

Section 6.8.

Right of Set-Off20

 

Section 6.9.

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process20

 

Section 6.10.

Headings21

 

Section 6.11.

Security Interest Absolute21

 

Section 6.12.

Termination or Release21

 

Section 6.13.

Additional Grantors22

 

-i-

--------------------------------------------------------------------------------

Page

 

Section 6.14.

Collateral Agent Appointed Attorney-in-Fact22

 

Section 6.15.

General Authority of the Collateral Agent23

 

Section 6.16.

Reasonable Care23

 

Section 6.17.

Delegation; Limitation23

 

Section 6.18.

Reinstatement23

 

Section 6.19.

Miscellaneous24

 

Section 6.20.

Subject to Intercreditor Agreements; Conflicts24

 

 

Schedule ISubsidiary Parties

Schedule IIPledged Equity and Pledged Debt
Schedule IIICommercial Tort Claims

Exhibits

Exhibit I

Form of Security Agreement Supplement

Exhibit II

Form of Perfection Certificate

Exhibit III

Form of Patent Security Agreement

Exhibit IV

Form of Trademark Security Agreement

Exhibit V

Form of Copyright Security Agreement

 

 

-ii-

 

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT dated as of April 30, 2020, among the Grantors (as defined
below) and Wilmington Trust, National Association, as Collateral Agent for the
Secured Parties (in such capacity, the “Collateral Agent”).

Reference is made to the Indenture dated as of April 30, 2020 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Indenture”), among SeaWorld Parks & Entertainment, Inc., a Delaware corporation
(the “Company”), SeaWorld Entertainment, Inc., a Delaware corporation and the
direct parent of the Company (“Holdings”), the other Guarantors from time to
time party thereto (the “Subsidiary Guarantors” and, together with Holdings, the
“Guarantors”), and Wilmington Trust, National Association, as trustee (in such
capacity, the “Trustee”) and as Collateral Agent, pursuant to which the Company
issued $227,500,000 aggregate principal amount of 8.750% Senior Secured Notes
due 2025 (together with any Additional Notes issued under the Indenture, the
“Notes”).  The parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.1.Indenture.

(a)Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Indenture.  All terms defined in the UCC (as
defined herein) and not defined in this Agreement have the meanings specified
therein; the term “instrument” shall have the meaning specified in Article 9 of
the UCC.

(b)The rules of construction specified in Section 1.03 of the Indenture also
apply to this Agreement.

Other Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts” has the meaning specified in Article 9 of the UCC.

“Agreement” means this Security Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.1(a).

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Collateral Agent” has the meaning assigned to such term in the preamble of the
Agreement.

“Commercial Tort Claims” has the meaning specified in Article 9 of the UCC.

“Company” has the meaning assigned to such term in the preliminary statement of
this Agreement.

 

--------------------------------------------------------------------------------

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now owned or hereafter
acquired by any Grantor or that such Grantor otherwise has the right to license,
or granting any right to any Grantor under any Copyright now owned or hereafter
acquired by any third party, and all rights of such Grantor under any such
agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Person:  (a) all copyright rights in any work subject to the copyright laws of
the United States, whether as author, assignee, transferee or otherwise, and (b)
all registrations and applications for registration of any such copyright in the
United States, including registrations and pending applications for registration
in the USCO.

“Credit Agreement Collateral Agent” means JPMorgan Chase Bank, N.A., and any
successors.

“Excluded Assets” means:

(a)any General Intangible, Investment Property, Intellectual Property or rights
of a Grantor with respect to any contract, lease, license or other agreement if
(but only to the extent that) the grant of a security interest therein would (x)
constitute a violation (including a breach or default) of, a restriction in
respect of, or result in the abandonment, invalidation or unenforceability of,
such General Intangible, Investment Property, Intellectual Property or rights in
favor of a third party or in conflict with any law, regulation, permit, order or
decree of any Governmental Authority, unless and until all required consents
shall have been obtained (for the avoidance of doubt, the restrictions described
herein shall not include negative pledges or similar undertakings in favor of a
lender or other financial counterparty) or (y) expressly give any other party
(other than another Grantor or its Affiliates) in respect of any such contract,
lease, license or other agreement, the right to terminate its obligations
thereunder, provided, however, that the limitation set forth in this clause (a)
shall not affect, limit, restrict or impair the grant by a Grantor of a security
interest pursuant to this Agreement in any such Collateral to the extent that an
otherwise applicable prohibition or restriction on such grant is rendered
ineffective by any applicable Law, including the UCC; provided, further, that,
at such time as the condition causing the conditions in sub-clauses (x) and (y)
of this clause (a) shall be remedied, whether by contract, change of law or
otherwise, the contract, lease, instrument, license or other documents shall
immediately cease to be an Excluded Asset, and any security interest that would
otherwise be granted herein shall attach immediately to such contract, lease,
instrument, license or other agreement, or to the extent severable, to any
portion thereof that does not result in any of the conditions in subclauses (x)
or (y) above;

(b)any assets to the extent and for so long as (i) the pledge of or security
interest in such assets is prohibited by law and such prohibition is not
overridden by the UCC or other applicable law or (ii) the grant of such security
interest would require governmental consent, approval, license or authorization
(except that the cash Proceeds of dispositions thereof in accordance with
applicable law, including, without limitation, rules and regulations of any
governmental authority or agency shall not be an Excluded Asset);

(c)motor vehicles and other assets subject to certificates of title, letters of
credit with a face value of less than $5,000,000 and commercial tort claims
where the

-2-

 

--------------------------------------------------------------------------------

 

amount of damages claimed by the applicable Grantor is less than $5,000,000, the
perfection of a security interest in which cannot be perfected through the
filing of financing statements under the UCC in the relevant jurisdiction;

(d)Margin Stock;

(e)Excluded Security;

(f)any Intellectual Property to the extent that the attachment of the security
interest of this Agreement thereto, or any assignment thereof, would result in
the forfeiture, cancellation, invalidation, unenforceability, or other loss of
the Grantors’ rights in such property including, without limitation, any License
pursuant to which Grantor is licensee under terms which prohibit the granting of
a security interest or under which granting such an interest would give rise to
a breach or default by Grantor, and any Trademark applications filed in the
USPTO on the basis of such Grantor’s “intent-to-use” such Trademark, unless and
until acceptable evidence of use of such Trademark has been filed with and
accepted by the USPTO pursuant to Section 1(c) or Section 1(d) of the Lanham Act
(15 U.S.C. 1051, et seq.), to the extent that granting a lien in such Trademark
application prior to such filing would adversely affect the enforceability,
validity, or other rights in such Trademark application;

(g)assets (including Equity Interests) owned by any Grantor on the date hereof
or hereafter acquired that are subject to (A) a Lien of the type described in
Sections 7.01(u), (w) and (aa) (to the extent relating to Liens originally
incurred pursuant to Section 7.01(u) or (w)) of the Credit Agreement or (B) a
contract or agreement permitted under clauses (i) or (xiii) of the proviso to
Section 7.09 of the Credit Agreement, in each case, if and to the extent that
the contract or other agreement pursuant to which such Lien is granted or to
which such assets are subject (or the documentation relating thereto) prohibits
the creation of any other Lien on such asset ;

(h)any particular assets if, in the reasonable judgment of the Company evidenced
in writing delivered to the Credit Agreement Collateral Agent, creating a pledge
thereof or security interest therein to the Collateral Agent for the benefit of
the Secured Parties would result in any material adverse tax consequences to the
Company or its Subsidiaries; and

(i)any particular assets if, in the reasonable judgment of the Company and
evidenced in writing delivered to the Credit Agreement Collateral Agent, the
burden, cost or consequences (including any material adverse tax consequences)
to the Company or its Subsidiaries of creating or perfecting such pledges or
security interests in such assets in favor of the Collateral Agent for the
benefit of the Secured Parties is excessive in relation to the benefits to be
obtained therefrom by the Secured Parties.

“Excluded Security” means:

(a)more than 65% of the issued and outstanding Equity Interests of any Foreign
Subsidiary;

(b)more than 65% of the issued and outstanding Equity Interests of any Domestic
Subsidiary that is a disregarded entity under the Code if substantially all of
its

-3-

 

--------------------------------------------------------------------------------

 

assets consist of the Equity Interests of one or more Subsidiaries that are
controlled foreign corporations within the meaning of Section 957 of the Code;

(c)any interest in a joint venture or non-wholly owned Restricted Subsidiary to
the extent the granting of a security interest therein is prohibited by the
terms of the Organizational Documents of such joint venture or non-wholly owned
Restricted Subsidiary;

(d)any Equity Interests of any Unrestricted Subsidiary (until such time, if at
all, as such Unrestricted Subsidiary becomes a Restricted Subsidiary in
accordance with the Indenture);

(e)any Equity Interest of any Subsidiary the pledge of which is prohibited by
applicable Law or by agreements permitted under the Indenture containing
anti-assignment clauses to the extent not over-ridden by the UCC or the pledge
of which would require governmental (including regulatory) consent, approval,
license or authorization;

(f)any Equity Interest of any not-for-profit Subsidiaries; and

(g)any Equity Interest of any special purpose securitization vehicle or a
captive insurance subsidiary.

“General Intangibles” has the meaning specified in Article 9 of the UCC.

“Grantor” means the Company, each Subsidiary Guarantor that is a party hereto,
and each Subsidiary Guarantor that is a Domestic Subsidiary that becomes a party
to this Agreement after the Closing Date.

“Immaterial Subsidiary” means any Subsidiary that does not have total assets or
annual revenues in excess of $20,000,000 individually or in the aggregate with
all other “Immaterial Subsidiaries.”

“Indenture” has the meaning assigned to such term in the preliminary statement
of this Agreement.

“Intellectual Property” means all intellectual property now owned or hereafter
acquired by any Person, including inventions, designs, Patents, Copyrights,
Trademarks, trade secrets, the intellectual property rights in software and
databases and related documentation, and all additions and improvements to the
foregoing.

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
III, IV and V, respectively.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder or with respect thereto
including damages and payments for past, present or future infringements or
violations thereof, and (iii) rights to sue for past, present and future
violations thereof.

-4-

 

--------------------------------------------------------------------------------

 

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System.

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Company and its Subsidiaries, taken as a whole; (b) material adverse effect
on the ability of the Grantors (taken as a whole) to fully and timely perform
any of their payment obligations under any Notes Document to which the Company
or any of the Grantors is a party; or (c) material adverse effect on the rights
and remedies available to the Secured Parties under any Notes Document.

“Mortgages” has the meaning assigned to such term in the Indenture.

“Mortgaged Property” has the meaning assigned to such term in the Indenture.

“Notes” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Notes Documents” means the Notes, the Guarantees, the Security Documents and
the Indenture.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now owned or hereafter acquired by any Grantor or that any
Grantor otherwise has the right to license, is in existence, or granting to any
Grantor any right to make, use or sell any invention on which a Patent, now
owned or hereafter acquired by any third party, is in existence, and all rights
of any Grantor under any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Person:  (a) all letters Patent of the United States in or to which any Grantor
now or hereafter has any right, title or interest therein, all registrations
thereof, and all applications for letters Patent of the United States, including
registrations and pending applications in the USPTO, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the Company.

“Pledged Collateral” has the meaning assigned to such term in Section 2.1.

“Pledged Debt” has the meaning assigned to such term in Section 2.1.

“Pledged Equity” has the meaning assigned to such term in Section 2.1.

“Pledged Securities” means the Pledged Equity and Pledged Debt.

“Secured Obligations” means the “Notes Obligations” (as defined in the
Indenture).

-5-

 

--------------------------------------------------------------------------------

 

“Secured Parties” means, collectively, the Collateral Agent, the Trustee, the
holders and each co-agent or sub-agent appointed by the Collateral Agent from
time to time pursuant to Section 11.02 of the Indenture.

“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.

“Security Documents” has the meaning assigned to such term in the Indenture.

“Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Person:  (a) all trademarks, service marks, trade names, corporate names, trade
dress, logos, designs, fictitious business names other source or business
identifiers, now owned or hereafter acquired, all registrations and recordings
thereof, and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the USPTO or
any similar offices in any State of the United States or any jurisdiction
thereof, and all extensions or renewals thereof, and (b) all goodwill associated
therewith.

“Trustee” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

ARTICLE II

Pledge of Securities

Pledge

.  As security for the payment or performance, as the case may be, in full of
the Secured Obligations, including the Guarantees, each of the Grantors hereby
assigns and pledges to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in all of such Grantors’ right, title and interest in, to and under;

-6-

 

--------------------------------------------------------------------------------

 

(i)all Equity Interests held by it that are listed on Schedule II and any other
Equity Interests obtained in the future by such Grantor and the certificates
representing all such Equity Interests (the “Pledged Equity”) of (x) any wholly
owned Restricted Subsidiary and (y) non-wholly owned Subsidiaries to the extent
permitted by the terms of the Organizational Documents of such non-wholly owned
Restricted Subsidiaries; provided that the Pledged Equity shall not include (a)
Excluded Assets and (b) the Equity Interests of an Immaterial Subsidiary;

(ii)(A) the debt securities owned by it and listed opposite the name of such
Grantor on Schedule II, (B) any debt securities obtained in the future by such
Grantor and (C) the promissory notes and any other instruments evidencing such
debt securities (the “Pledged Debt”); provided that the Pledged Debt shall not
include any Excluded Assets;

(iii)all other property that may be delivered to and held by the Collateral
Agent pursuant to the terms of this Section 2.1 or its agent pursuant to Section
6.20;

(iv)subject to Section 2.6, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (i) and (ii) above;

(v)subject to Section 2.6, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (i), (ii),
(iii) and (iv) above; and

(vi)all Proceeds of any of the foregoing (the items referred to in clauses (i)
through (v) above being collectively referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

Section 2.2.Delivery of the Pledged Securities.

(a)Subject to Section 6.20, each Grantor agrees promptly (but in any event
within 30 days after receipt by such Grantor) to deliver or cause to be
delivered to the Collateral Agent, for the benefit of the Secured Parties, any
and all (i) Pledged Equity to the extent certificated and (ii) to the extent
required to be delivered pursuant to paragraph (b) of this Section 2.2, Pledged
Debt.

(b)Subject to Section 6.20, each Grantor will cause any Indebtedness for
borrowed money having an aggregate principal amount in excess of $5,000,000 owed
to such Grantor by any Person that is evidenced by a duly executed promissory
note to be pledged and delivered to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the terms hereof.

(c)Upon delivery to the Collateral Agent, any Pledged Securities shall be
accompanied by stock or security powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Collateral Agent.  Each
delivery of Pledged Securities shall be accompanied by a schedule describing the
securities, which schedule shall be deemed to supplement Schedule II and made a
part hereof; provided that failure to supplement Schedule II shall not affect
the validity of such pledge of such Pledged Security.  Each schedule so
delivered shall supplement any prior schedules so delivered.

-7-

 

--------------------------------------------------------------------------------

 

Representations, Warranties and Covenants

.  Each Grantor represents, warrants and covenants to and with the Collateral
Agent, for the benefit of the Secured Parties, that:

(a)As of the date hereof, Schedule II includes all Equity Interests, debt
securities and promissory notes required to be pledged by such Grantor
hereunder;

(b)the Pledged Equity issued by the Company or a wholly owned Restricted
Subsidiary have been duly and validly authorized and issued by the issuers
thereof and are fully paid and non-assessable;

(c)except for the security interests granted hereunder, such Grantor (i) is,
subject to any transfers made in compliance with the Indenture, the direct
owner, beneficially and of record, of the Pledged Equity indicated on Schedule
II, (ii) holds the same free and clear of all Liens, other than Liens created by
the Security Documents and Permitted Liens, and (iii) will defend its title or
interest thereto or therein against any and all Liens (other than the Liens
permitted pursuant to this Section 2.3(c)), however arising, of all Persons
whomsoever;

(d)except for restrictions and limitations (i) imposed or permitted by the Notes
Documents or securities laws generally or (ii) described in the Perfection
Certificate, the Pledged Collateral is freely transferable and assignable, and
none of the Pledged Collateral is subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect in any
manner material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(e)the execution and performance by the Grantors of this Agreement are within
each Grantor’s corporate limited liability or limited partnership powers and
have been duly authorized by all necessary corporate, limited liability or
limited partnership action or other organizational action;

(f)no consent or approval of any Governmental Authority, any securities exchange
or any other Person was or is necessary to the validity of the pledge effected
hereby, except for (i) filings and registrations necessary to perfect the Liens
on the Collateral granted by the Grantors in favor of the Secured Parties and
(ii) the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect;

(g)by virtue of the execution and delivery by each Grantor of this Agreement,
and delivery of the Pledged Securities to and continued possession by the
Collateral Agent, the Collateral Agent for the benefit of the Secured Parties
has a legal, valid and perfected lien upon and security interest in such Pledged
Security as security for the payment and performance of the Secured Obligations
to the extent such perfection is governed by the UCC; and

(h)the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral to the extent intended hereby.

Subject to the terms of this Agreement and to the extent permitted by Applicable
Law, each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default, it will comply with instructions of the
Collateral Agent with respect to the Equity Interests in such Grantor that

-8-

 

--------------------------------------------------------------------------------

 

constitute Pledged Equity hereunder that are not certificated without further
consent by the applicable owner or holder of such Equity Interests.

Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the Indenture excludes any assets from the scope
of the Pledged Collateral, or from any requirement to take any action to perfect
any security interest in favor of the Collateral Agent in the Pledged Collateral
(including the Equity Interests of Immaterial Subsidiaries), the
representations, warranties and covenants made by any relevant Grantor in this
Agreement with respect to the creation, perfection or priority (as applicable)
of the security interest granted in favor of the Collateral Agent (including,
without limitation, this Section 2.3) shall be deemed not to apply to such
excluded assets.

Certification of Limited Liability Company and Limited Partnership Interests

.  No interest in any limited liability company or limited partnership
controlled by any Grantor that constitutes Pledged Equity shall be represented
by a certificate unless (i) the limited liability company agreement or
partnership agreement expressly provides that such interests shall be a
“security” within the meaning of Article 8 of the UCC of the applicable
jurisdiction, and (ii) such certificate shall be delivered to the Collateral
Agent in accordance with Section 2.2.  Any limited liability company and any
limited partnership controlled by any Grantor shall either (a) not include in
its operative documents any provision that any Equity Interests in such limited
liability company or such limited partnership be a “security” as defined under
Article 8 of the Uniform Commercial Code or (b) certificate any Equity Interests
in any such limited liability company or such limited partnership.  To the
extent an interest in any limited liability company or limited partnership
controlled by any Grantor and pledged under Section 2.1 is certificated or
becomes certificated, (i) each such certificate shall be delivered to the
Collateral Agent, pursuant to Section 2.2(a) and (ii) such Grantor shall fulfill
all other requirements under Section 2.2 applicable in respect thereof.  Such
Grantor hereby agrees that if any of the Pledged Collateral are at any time not
evidenced by certificates of ownership, then each applicable Grantor shall, to
the extent permitted by applicable law, if necessary or desirable to perfect a
security interest in such Pledged Collateral, cause such pledge to be recorded
on the equity holder register or the books of the issuer, execute any customary
pledge forms or other documents necessary or appropriate to complete the pledge
and give the Collateral Agent the right to transfer such Pledged Collateral
under the terms hereof.

Registration in Nominee Name; Denominations

.  If an Event of Default shall have occurred and be continuing and the
Collateral Agent shall give the Company prior notice of its intent to exercise
such rights, (a) the Collateral Agent, on behalf of the Secured Parties, shall
have the right to hold the Pledged Securities in its own name as pledgee, the
name of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Collateral Agent and
each Grantor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Equity registered in
the name of such Grantor and (b) the Collateral Agent shall have the right to
exchange the certificates representing Pledged Equity for certificates of
smaller or larger denominations for any purpose consistent with this Agreement,
to the extent permitted by the documentation governing such Pledged Securities.

Section 2.6.Voting Rights; Dividends and Interest.

(a)Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have provided prior notice to the Company that
the rights of the Grantors under this Section 2.6 are being suspended:

(i)Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof,

-9-

 

--------------------------------------------------------------------------------

 

and each Grantor agrees that it shall exercise such rights for purposes
consistent with the terms of this Agreement, the Indenture and the other Notes
Documents;

(ii)The Collateral Agent shall promptly (after reasonable advance written
notice) execute and deliver to each Grantor, or cause to be executed and
delivered to such Grantor, all such proxies, powers of attorney and other
instruments as such Grantor may reasonably request in writing for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above; and

(iii)Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Securities to the extent and only to the extent that such dividends,
interest, principal and other distributions are permitted by, and otherwise paid
or distributed in accordance with, the terms and conditions of the Indenture,
the other Notes Documents and applicable Laws; provided that any non-cash
dividends, interest, principal or other distributions that would constitute
Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent and
the Secured Parties and shall be promptly (and in any event within 10 Business
Days) delivered to the Collateral Agent in the same form as so received (with
any necessary endorsement reasonably requested by the Collateral Agent).  So
long as no Default or Event of Default has occurred and is continuing, the
Collateral Agent shall promptly deliver to each Grantor any Pledged Securities
in its possession if requested in writing to be delivered to the issuer thereof
in connection with any exchange or redemption of such Pledged Securities
permitted by the Indenture in accordance with this Section 2.6(a)(iii).

(b)Upon the occurrence and during the continuance of an Event of Default,
subject to the terms of the Intercreditor Agreement, after the Collateral Agent
shall have notified the Company of the suspension of the Grantors’ rights under
paragraph (a)(iii) of this Section 2.6, then all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.06 shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions.  All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 2.6 shall be held in trust for the
benefit of the Collateral Agent, shall be segregated from other property or
funds of such Grantor and shall be promptly (and in any event within 10 days)
delivered to the Collateral Agent upon demand in the same form as so received
(with any necessary endorsement reasonably requested by the Collateral
Agent).  Any and all money and other property paid over to or received by the
Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.2.  After all Events of
Default have been cured or waived, the Collateral Agent shall promptly repay to
each Grantor (without interest) all dividends, interest, principal or other
distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 2.06 and that remain in such
account.

(c)Upon the occurrence and during the continuance of an Event of Default,
subject to the terms of the Intercreditor Agreement, after the Collateral Agent
shall have provided the Company with

-10-

 

--------------------------------------------------------------------------------

 

notice of the suspension of the rights of the Grantors under paragraph (a)(i) of
this Section 2.6, then, all rights of any Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to paragraph
(a)(i) of this Section 2.6, and the obligations of the Collateral Agent under
paragraph (a)(ii) of this Section 2.6, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that, unless otherwise directed by the requisite percentage of
holders pursuant to the terms of the Indenture, the Collateral Agent shall have
the right from time to time following and during the continuance of an Event of
Default to permit the Grantors to exercise such rights.  After all Events of
Default have been cured or waived, each Grantor shall have the exclusive right
to exercise the voting and/or consensual rights and powers that such Grantor
would otherwise be entitled to exercise pursuant to the terms of paragraph
(a)(i) above, and the obligations of the Collateral Agent under paragraph
(a)(ii) of this Section 2.6 shall be reinstated.

(d)Any notice given by the Collateral Agent to the Company under Section 2.5 or
Section 2.6 (i) shall be given in writing, (ii) may be given with respect to one
or more Grantors at the same or different times and (iii) may suspend the rights
of the Grantors under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.6
in part without suspending all such rights (as specified by the Collateral Agent
in its sole and absolute discretion) and without waiving or otherwise affecting
the Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

ARTICLE III

Security Interests in Personal Property

Section 3.1.Security Interest.

(a)As security for the payment or performance, as the case may be, in full of
the Secured Obligations, including the Guarantees, each Grantor hereby
collaterally assigns and pledges to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in, all right, title or
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

(i)all Accounts;

(ii)all Chattel Paper;

(iii)all Documents;

(iv)all Equipment;

(v)all General Intangibles;

(vi)all Goods;

(vii)all Instruments;

(viii)all Inventory;

-11-

 

--------------------------------------------------------------------------------

 

(ix)all Investment Property;

(x)all books and records pertaining to the Article 9 Collateral;

(xi)all Fixtures;

(xii)all Letter of Credit and Letter-of-Credit Rights in excess of $5,000,000;

(xiii)all Intellectual Property;

(xiv)all Commercial Tort Claims listed on Schedule III and on any supplement
thereto received by the Collateral Agent pursuant to Section 3.3(g); and

(xv)to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all supporting obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided that, notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in any Excluded
Asset.

(b)Subject to Section 3.1(e), each Grantor hereby irrevocably authorizes, but
does not obligate, the Collateral Agent for the benefit of the Secured Parties
at any time and from time to time to file in any relevant jurisdiction any
initial financing statements with respect to the Article 9 Collateral or any
part thereof and amendments thereto that (i) indicate the Article 9 Collateral
as “all assets” or “all personal property” of such Grantor or words of similar
effect as being of an equal or lesser scope or with greater detail and (ii)
contain the information required by Article 9 of the UCC or the analogous
legislation of each applicable jurisdiction for the filing of any financing
statement or amendment, including whether such Grantor is an organization, the
type of organization and, if required, any organizational identification number
issued to such Grantor.  Each Grantor agrees to provide such information to the
Collateral Agent promptly upon any reasonable request. Notwithstanding the
foregoing authorizations, each Grantor agrees to prepare, record and file, at
its own expense, financing statements (and amendments or continuation statements
when applicable) with respect to the Collateral now existing or hereafter
created meeting the requirements of applicable state law in such manner and in
such jurisdictions as are necessary to perfect and maintain perfected the
Security Interest in the Collateral, and to deliver a file stamped copy of each
such financing statement or other evidence of filing to the Collateral Agent.

(c)The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

(d)The Collateral Agent is authorized, but not obligated, to file with the USPTO
or the USCO (or any successor office) such documents executed by any Grantor as
may be necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest in United States
registered and applied for Intellectual Property of each Grantor in which a
security interest has been granted by each Grantor and naming any Grantor or the
Grantor as debtors and the Collateral Agent as secured party. Notwithstanding
the foregoing authorizations, subject to Section 3.3(f)(v), each Grantor agrees
to prepare, execute, file and record, at its own expense, appropriate documents
and instruments with the USPTO or the USCO with respect to the United States
registered and applied for Intellectual Property constituting Collateral now
existing or hereafter acquired meeting the requirements of applicable law as are
necessary or desirable to record, perfect and maintain the Collateral

-12-

 

--------------------------------------------------------------------------------

 

Agent's perfected Security Interest in such Collateral, and to deliver promptly
evidence of such filing and recordation to the Collateral Agent.

(e)Notwithstanding anything to the contrary in the Notes Documents, none of the
Grantors shall be required, nor is the Collateral Agent authorized, (i) to
perfect the Security Interests granted by this Security Agreement (including
Security Interests in Investment Property and Fixtures) by any means other than
by (A) filings pursuant to the Uniform Commercial Code in the office of the
secretary of state (or similar central filing office) of the relevant State(s),
and filings in the applicable real estate records with respect to any fixtures
relating to Mortgaged Property, (B) filings in United States government offices
with respect to United States registered and applied for Intellectual Property
of Grantor as expressly required elsewhere herein, (C) delivery to the
Collateral Agent to be held in its possession of all Collateral consisting of
Instruments as expressly required elsewhere herein or (D) other methods
expressly provided herein, (ii) to enter into any deposit account control
agreement, securities account control agreement or any other control agreement
with respect to any deposit account, securities account or any other Collateral
that requires perfection by “control,” (iii) to take any action (other than the
actions listed in clause (i)(A) and (C) above) with respect to any assets
located outside of the United States, (iv) to perfect in any assets subject to a
certificate of title statute or (v) to deliver any Equity Interests except as
expressly provided in Section 2.1.

Representations and Warranties

.  Each Grantor represents and warrants to the Collateral Agent and the Secured
Parties that:

(a)Subject to Liens permitted by Section 4.12 of the Indenture, each Grantor has
good and valid rights in and title to the Article 9 Collateral with respect to
which it has purported to grant a Security Interest hereunder and has full power
and authority to grant to the Collateral Agent the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other Person other than any consent or approval that has been
obtained.

(b)The Perfection Certificate has been duly prepared, completed and executed and
the information set forth therein is correct and complete in all material
respects (except the information therein with respect to the exact legal name of
each Grantor shall be correct and complete in all respects) as of the Closing
Date.  Subject to Section 3.1(e), the UCC financing statements or other
appropriate filings, recordings or registrations listed on Schedule 4 to the
Perfection Certificate for filing in the applicable filing office (or specified
by notice from the Company to the Collateral Agent after the Closing Date in the
case of filings, recordings or registrations (other than filings required to be
made in the USPTO and the USCO in order to perfect the Security Interest in
Article 9 Collateral consisting of United States registered and applied for
Patents, Trademarks and Copyrights), in each case, as required by this Agreement
or Sections 4.11, 11.01 or 12.07 of the Indenture), are all the filings,
recordings and registrations that are necessary to establish a legal, valid and
perfected security interest in favor of the Collateral Agent (for the benefit of
the Secured Parties) in respect of all Article 9 Collateral in which the
Security Interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code, and no further or
subsequent filing, re-filing, recording, rerecording, registration or
re-registration is necessary in any such jurisdiction, except as provided under
applicable Law with respect to the filing of continuation statements.

(c)Each Grantor represents and warrants that short-form Intellectual Property
Security Agreements substantially in the form attached hereto as Exhibits II, IV
and V and containing a description of all Article 9 Collateral consisting of
material United States registered

-13-

 

--------------------------------------------------------------------------------

 

and applied for Patents, United States registered Trademarks (and Trademarks for
which United States registration applications are pending, unless it constitutes
an Excluded Asset) and United States registered Copyrights, respectively, have
been delivered for recording by the USPTO and the USCO pursuant to 35 U.S.C.§
261, 15 U.S.C.§ 1060 or 17 U.S.C.§ 205 and the regulations thereunder, as
applicable, (for the benefit of the Secured Parties) in respect of all Article 9
Collateral consisting of registrations and applications for United States
Patents, Trademarks and Copyrights.  To the extent a security interest may be
perfected by filing, recording or registration in USPTO or USCO under the
Federal intellectual property laws, then no further or subsequent filing,
re-filing, recording, rerecording, registration or re-registration is necessary
(other than (i) such filings and actions as are necessary to perfect the
Security Interest with respect to any Article 9 Collateral consisting of United
States registered and applied for Patents, Trademarks and Copyrights acquired or
developed by any Grantor after the date hereof and (ii) the UCC financing and
continuation statements contemplated in Section 3.2(b)).

(d)The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations and (ii) subject to the filings described in Section 3.2(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code in the relevant jurisdiction.  Subject to Section 3.1(e) of this
Agreement, the Security Interest is and shall be prior to any other Lien on any
of the Article 9 Collateral, other than (i) any statutory or similar Lien that
has priority as a matter of Law and (ii) any Liens expressly permitted pursuant
to Section 4.12 of the Indenture.

(e)The Article 9 Collateral is owned by the Grantors free and clear of any Lien,
except for Liens expressly permitted pursuant to Section 4.12 of the
Indenture.  None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable Laws covering any Article 9 Collateral, (ii) any assignment
in which any Grantor assigns any Article 9 Collateral owned by any Grantor or
any security agreement or similar instrument covering any Article 9 Collateral
owned by any Grantor with the USPTO or the USCO, or (iii) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens expressly permitted pursuant to Section
4.12 of the Indenture and assignments permitted by the Indenture.

(f)As of the date hereof, no Grantor has any Commercial Tort Claim in excess of
$5,000,000, other than the Commercial Tort Claims listed on Schedule III.

Section 3.3.Covenants.

(a)The Company agrees (i) to notify the Collateral Agent in writing promptly,
but in any event within 60 days, after any change in (x) the legal name of any
Grantor, (y) the identity or type of organization or corporate structure of any
Grantor or (z) the jurisdiction of organization of any Grantor and (ii) make all
filings within such 60 day period, under the Uniform Commercial Code or
otherwise, that are required in order for the Collateral Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral, for the benefit of the Secured Parties.

-14-

 

--------------------------------------------------------------------------------

 

(b)Subject to Section 3.1(e), each Grantor shall, at its own expense, take any
and all commercially reasonable actions necessary to defend title to the Article
9 Collateral against all Persons and to defend the Security Interest of the
Collateral Agent in the Article 9 Collateral and the priority thereof against
any Lien not expressly permitted pursuant to Section 4.12 of the Indenture;
provided that, nothing in this Agreement shall prevent any Grantor from
discontinuing the operation or maintenance of any of its assets or properties if
such discontinuance is (x) determined by such Grantor to be desirable in the
conduct of its business and (y) permitted by the Indenture.

(c)Subject to Section 3.1(e), each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as may be necessary to
better assure, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing statements or
other documents in connection herewith or therewith.  If any amount payable
under or in connection with any of the Article 9 Collateral that is in excess of
$5,000,000 shall be or become evidenced by any promissory note, other instrument
or debt security, such note, instrument or debt security shall be promptly (and
in any event within 30 days of its acquisition) pledged and delivered to the
Collateral Agent, for the benefit of the Secured Parties, duly endorsed in a
manner reasonably satisfactory to the Collateral Agent.

(d)At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 4.12 of the Indenture, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Indenture or any other Notes Document and within a
reasonable period of time after the Collateral Agent has requested that it do
so, and each Grantor jointly and severally agrees to reimburse the Collateral
Agent within 10 Business Days after demand for any payment made or any
reasonable expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, the Grantors shall not be obligated to
reimburse the Collateral Agent with respect to any Intellectual Property that
any Grantor has failed to maintain or pursue, or otherwise allowed to lapse,
terminate or be put into the public domain in accordance with Section
3.3(f)(iv).  Nothing in this paragraph shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the Collateral
Agent or any Secured Party to cure or perform, any covenants or other promises
of any Grantor with respect to taxes, assessments, charges, fees, Liens,
security interests or other encumbrances and maintenance as set forth herein or
in the other Notes Documents.

(e)If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person, the value of which is in excess of
$5,000,000 to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Collateral Agent for the benefit
of the Secured Parties.  Such assignment need not be filed of public record
unless necessary to continue the perfected status of the security interest
against creditors of and transferees from the Account Debtor or other Person
granting the security interest.

(f)Intellectual Property Covenants.

(i)Other than to the extent not prohibited herein or in the Indenture or with
respect to registrations and applications no longer used or useful, except to
the extent failure to act would not, as deemed by the applicable Grantor in its
reasonable business judgment, reasonably be expected to have a Material Adverse
Effect, with respect to registration or pending application of each item of its
Intellectual Property for which such Grantor has standing to do so, each Grantor
agrees to take, at its expense, all reasonable steps, including, without
limitation, in the USPTO, the USCO and any other governmental

-15-

 

--------------------------------------------------------------------------------

 

authority located in the United States, to pursue the registration and
maintenance of each Patent, Trademark, or Copyright registration or application,
now or hereafter included in the Intellectual Property of such Grantor that are
not Excluded Assets.

(ii)Other than to the extent not prohibited herein or in the Indenture, or with
respect to registrations and applications no longer used or useful, or except as
would not, as deemed by the applicable Grantor in its reasonable business
judgment, reasonably be expected to have a Material Adverse Effect, no Grantor
shall do or permit any act or knowingly omit to do any act whereby any of its
Intellectual Property, excluding Excluded Assets, may prematurely lapse, be
terminated, or become invalid or unenforceable or placed in the public domain
(or in the case of a trade secret, become publicly known).

(iii)Other than as excluded or as not prohibited herein or in the Indenture, or
with respect to Patents, Copyrights or Trademarks which are no longer used or
useful in the applicable Grantor’s business operations or except where failure
to do so would not, as deemed by the applicable Grantor in its reasonable
business judgment, reasonably be expected to have a Material Adverse Effect,
each Grantor shall take all reasonable steps to preserve and enforce each item
of its Intellectual Property, including, without limitation, maintaining the
quality of any and all products or services used or provided in connection with
any of the Trademarks, consistent with the quality of the products and services
as of the date hereof, and taking reasonable steps necessary to ensure that all
licensed users of any of the material Trademarks abide by the applicable
license’s terms with respect to standards of quality.

(iv)Notwithstanding any other provision of this Agreement, nothing in this
Agreement or any other Notes Document prevents or shall be deemed to prevent any
Grantor from disposing of, discontinuing the use or maintenance of, failing to
pursue, or otherwise allowing to lapse, expire, terminate or be put into the
public domain, any of its Intellectual Property to the extent permitted by the
Indenture if such Grantor determines in its reasonable business judgment that
such discontinuance is desirable in the conduct of its business.

(v)Within 30 days after each March 31 and September 30, (i) the Company shall
provide a list of any additional registrations of Intellectual Property of all
Grantors with the USPTO and USCO not previously disclosed to the Collateral
Agent including such information as is necessary for such Grantor to make
appropriate filings in the USPTO and USCO and (ii) the applicable Grantor shall
execute and deliver to the Collateral Agent an Intellectual Property Security
Agreement with respect to such Intellectual Property and have it timely recorded
with the USPTO or USCO, as applicable, and execute, deliver and file any all
other agreements, instruments and documents as necessary to evidence the
Collateral Agent’s security interest in any such Intellectual Property included
in the Collateral.

(g)Commercial Tort Claims.  If the Grantors shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated by such Grantor to
exceed $5,000,000 for which this clause has not been satisfied and for which a
complaint in a court of competent jurisdiction has been filed, such Grantor
shall within 45 days after the end of the fiscal quarter in which such complaint
was filed notify the Collateral Agent thereof in a writing signed by such
Grantor including a summary description of such claim and grant to the
Collateral Agent, for the benefit of the Secured Parties, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement.

-16-

 

--------------------------------------------------------------------------------

 

ARTICLE IV

Remedies

Remedies Upon Default

.  Upon the occurrence and during the continuance of an Event of Default,
subject to the terms of the Intercreditor Agreement, it is agreed that the
Collateral Agent shall have the right, but not the obligations, to exercise any
and all rights afforded to a secured party with respect to the Secured
Obligations, including all rights afforded to a secured party with respect to
the Secured Obligations, including the Guarantees, under the Uniform Commercial
Code or other applicable Law and also may (i) require each Grantor to, and each
Grantor agrees that it will at its expense and upon request of the Collateral
Agent promptly, assemble all or part of the Collateral as directed by the
Collateral Agent and make it available to the Collateral Agent at a place and
time to be designated by the Collateral Agent that is reasonably convenient to
both parties; (ii) occupy any premises owned or, to the extent lawful and
permitted, leased by any of the Grantors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under Law, without obligation to such
Grantor in respect of such occupation; provided that the Collateral Agent shall
provide the applicable Grantor with notice thereof prior to such occupancy;
(iii) exercise any and all rights and remedies of any of the Grantors under or
in connection with the Collateral, or otherwise in respect of the Collateral;
and (iv) subject to the mandatory requirements of applicable Law and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Secured Obligations at a public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Collateral Agent shall deem appropriate.  The
Collateral Agent shall be authorized at any such sale of securities (if it deems
it advisable to do so) to restrict the prospective bidders or purchasers to
Persons who will represent and agree that they are purchasing the Collateral for
their own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold.  Each such purchaser at any sale of Collateral shall
hold the property sold absolutely, free from any claim or right on the part of
any Grantor, and each Grantor hereby waives (to the extent permitted by Law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any Law now existing or hereafter enacted.

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of Section
9-611 of the UCC or its equivalent in other jurisdictions) of the Collateral
Agent’s intention to make any sale of Collateral.  Such notice, in the case of a
public sale, shall state the time and place for such sale and, in the case of a
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or
exchange.  Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale.  At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine.  The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given.  The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice.  At any
public (or, to the extent permitted by Law, private) sale made pursuant to this
Agreement, any Secured Party

-17-

 

--------------------------------------------------------------------------------

 

may bid for or purchase, free (to the extent permitted by Law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by Law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor.  For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Collateral Agent shall be free to carry
out such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full.  As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may proceed by a suit or suits at
Law or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.  Any sale pursuant to the provisions of this Section 4.1 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the UCC or its equivalent in other jurisdictions.

Application of Proceeds

.  Subject to the terms of the Intercreditor Agreement, the Collateral Agent
shall apply the proceeds of any collection or sale of Collateral, including any
Collateral consisting of cash in accordance with Section 6.10 of the Indenture.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

The Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations, provided that nothing in this sentence shall prevent any
Grantor from contesting any amounts claimed by any Secured Party in any
information so supplied.  All distributions made by the Collateral Agent
pursuant to this Section 4.2 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error), and the Collateral Agent
shall have no duty to inquire as to the application by the Trustee of any
amounts distributed to it.

Grant of License to Use Intellectual Property

.  For the exclusive purpose of enabling the Collateral Agent to exercise rights
and remedies under this Agreement at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies at any time after and
during the continuance of an Event of Default, each Grantor hereby grants to the
Collateral Agent a nonexclusive, royalty-free, limited license (until the
termination or cure of the Event of Default) to use, license or, solely to the
extent necessary to exercise those rights and remedies, sublicense any of the
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same are located, and including in such license necessary access to
media in which such licensed items are recorded or stored and to computer
software and programs used for the compilation or printout thereof; provided,
however, that all of the foregoing rights of the Collateral Agent to use such
licenses, sublicenses and other rights, and (to the extent permitted by the
terms of such licenses and sublicenses) all licenses and sublicenses granted
thereunder, shall expire immediately upon the termination or cure of all Events
of Default and shall be exercised by the Collateral Agent solely during the
continuance of an Event of Default and upon 10 Business Days’ prior

-18-

 

--------------------------------------------------------------------------------

 

written notice to the applicable Grantor; provided, further, that nothing in
this Section 4.3 shall require Grantors to grant any license that is prohibited
by any rule of law, statute or regulation, or is prohibited by, or constitutes a
breach or default under or results in the termination of or gives rise to any
right of cancellation under any contract, license, agreement, instrument or
other document evidencing, giving rise to or theretofore granted, to the extent
permitted by the Indenture, with respect to such property or otherwise
prejudices the value thereof to the relevant Grantor; provided, further, that
such licenses granted hereunder with respect to Trademarks material to the
business of such Grantor shall be subject to restrictions, including, without
limitation restrictions as to goods or services associated with such Trademarks
and the maintenance of quality standards with respect to the goods and services
on which such Trademarks are used, sufficient to preserve the validity and value
of such Trademarks.  For the avoidance of doubt, the use of such license by the
Collateral Agent may be exercised, at the option of the Collateral Agent, only
during the continuation of an Event of Default and upon 10 Business Days’ prior
written notice to the applicable Grantor.  Upon the occurrence and during the
continuance of an Event of Default and upon 10 Business Days’ prior written
notice to the applicable Grantor , the Collateral Agent may also exercise the
rights afforded under Section 4.1 of this Agreement with respect to Intellectual
Property contained in the Article 9 Collateral.

ARTICLE V

Subordination

Section 5.1.Subordination.

(a)Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the payment in full in cash of the
Secured Obligations.  No failure on the part of the Company or any Grantor to
make the payments required under applicable law or otherwise shall in any
respect limit the obligations and liabilities of any Grantor with respect to its
obligations hereunder, and each Grantor shall remain liable for the full amount
of the obligations of such Grantor hereunder.

(b)Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent,
all Indebtedness owed to it by any other Grantor shall be fully subordinated to
the payment in full in cash of the Secured Obligations.

ARTICLE VI

Miscellaneous

 

Notices

.  All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 13.02 of the
Indenture.  All communications and notices hereunder to the Company or any other
Grantor shall be given to it in care of the Company as provided in Section 13.02
of the Indenture.

Waivers; Amendment

.  

(a)No failure or delay by any Secured Party in exercising any right, remedy,
power or privilege hereunder or under any other Notes Document shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege.  The
rights,

-19-

 

--------------------------------------------------------------------------------

 

remedies, powers and privileges of the Secured Parties herein provided, and
provided under each other Notes Document, are cumulative and are not exclusive
of any rights, remedies, powers and privileges provided by Law.  No waiver of
any provision of this Agreement or consent to any departure by any Grantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 6.2, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the issuance of the
Notes shall not be construed as a waiver of any Default, regardless of whether
any Secured Party may have had notice or knowledge of such Default at the time.

(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Article IX of the Indenture.

Collateral Agent’s Fees and Expenses; Indemnification

.  

(a)The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder and
indemnity for its actions in connection herewith, in each case, as provided in
Sections 7.07 and 7.12 of the Indenture.

(b)Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents.  The provisions
of this Section 6.3 shall remain operative and in full force and effect
regardless of the resignation of each or either of the Trustee and the
Collateral Agent and the termination of this Agreement or any other Notes
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Notes Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party.  All amounts due under this Section 6.3 shall be payable within 10 days
of written demand therefor.

(c)The provisions of Articles VII and XI of the Indenture, including the rights,
benefits, privileges, protections, indemnities and immunities of the Collateral
Agent, are incorporated herein mutatis mutandis, as if a part hereof.  No
provision of this Agreement shall require the Collateral Agent to expend or risk
its own funds or otherwise incur financial liability in the performance of any
of its duties hereunder or in the exercise of any of its rights or powers.

Successors and Assigns

.  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

Survival of Agreement

.  All covenants, agreements, representations and warranties made by the
Grantors hereunder and in the other Notes Documents and in the certificates or
other instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Secured Parties
and shall survive the execution and delivery of the Notes Documents and the
issuance of the Notes, regardless of any investigation made by any Secured Party
or on its behalf and notwithstanding that any Secured Party may have had notice
or knowledge of any Default at the time any Notes were issued under the
Indenture, and shall continue in full force and effect as long as this Agreement
has not been terminated or released pursuant to Section 6.12 below.

Counterparts; Effectiveness; Several Agreement

.  This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Delivery by facsimile or other electronic communication of
an executed counterpart of a signature page to this Agreement shall be effective
as delivery of an original

-20-

 

--------------------------------------------------------------------------------

 

executed counterpart of this Agreement.  This Agreement shall become effective
as to any Grantor when a counterpart hereof executed on behalf of such Grantor
shall have been delivered to the Collateral Agent and a counterpart hereof shall
have been executed on behalf of the Collateral Agent, and thereafter shall be
binding upon such Grantor and the Collateral Agent and their respective
permitted successors and assigns, and shall inure to the benefit of such
Grantor, the Collateral Agent and the other Secured Parties and their respective
permitted successors and assigns, except that no Grantor shall have the right to
assign or transfer its rights or obligations hereunder or any interest herein or
in the Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Indenture.  This Agreement shall
be construed as a separate agreement with respect to each Grantor and may be
amended, modified, supplemented, waived or released with respect to any Grantor
without the approval of any other Grantor and without affecting the obligations
of any other Grantor hereunder.

Severability

.  If any provision of this Agreement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Right of Set-Off

.  In addition to any rights and remedies of the Secured Parties provided by
Law, upon the occurrence and during the continuance of any Event of Default,
each Secured Party and its Affiliates is authorized at any time and from time to
time, without prior notice to any Grantor, any such notice being waived by each
Grantor to the fullest extent permitted by applicable Law, to set-off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other Indebtedness at any time owing by, such Secured
Party and its Affiliates to or for the credit or the account of the respective
Grantors against any and all Obligations owing to such Secured Party and its
Affiliates hereunder, now or hereafter existing, irrespective of whether or not
such Secured Party or Affiliate shall have made demand under this Agreement and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness.  Each
Secured Party agrees promptly to notify the applicable Grantor and the
Collateral Agent after any such set-off and application made by such Secured
Party; provided, that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of each Secured Party
under this Section 6.08 are in addition to other rights and remedies (including
other rights of set-off) that such Secured Party may have at Law.

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process

.  

(a)The terms of Sections 13.09 and 13.17 of the Indenture with respect to
governing law, submission of jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

(b)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Security Interest Absolute

.  To the extent permitted by Law, all rights of the Collateral Agent hereunder,
the Security Interest, the grant of a security interest in the Pledged
Collateral and all obligations of each Grantor hereunder shall be absolute and
unconditional irrespective of (a) any

-21-

 

--------------------------------------------------------------------------------

 

lack of validity or enforceability of the Indenture, any other Notes Document,
any agreement with respect to any of the Secured Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Indenture, any other Notes Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the Secured
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Agreement.

Termination or Release

.  

(a)This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Secured Obligations and any
Liens arising therefrom shall be automatically released upon payment in full of
all Secured Obligations (other than contingent obligations not yet accrued and
payable).

(b)A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released upon the occurrence of the circumstances set
forth in Section 12.02(b) of the Indenture.

(c)The security interest in any Collateral shall be automatically released upon
the occurrence of the circumstances set forth in Section 11.04 of the Indenture.

(d)In connection with any termination or release pursuant to paragraph (a), (b)
or (c) of this Section 6.12, the Collateral Agent shall execute and deliver to
any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request in writing to evidence such termination or release and shall
perform such other actions reasonably requested by such Grantor to effect such
release, including delivery of certificates, securities and instruments.  Any
execution and delivery of documents pursuant to this Section 6.12 shall be
without recourse to or warranty by the Collateral Agent.

(e)

The Collateral Agent may conclusively rely on an Officer’s Certificate and
Opinion of Counsel as to whether any termination or release contemplated by this
Section 6.12 is permitted and all conditions precedent have been complied with.

Additional Grantors

.  Pursuant to Sections 4.11 and 12.07 of the Indenture, certain additional
Subsidiaries of the Company may be required to enter in this Agreement as
Grantors.  Upon execution and delivery by the Collateral Agent and a Subsidiary
of a Security Agreement Supplement, such Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein.  The execution and delivery of any such instrument shall not require the
consent of any other Grantor hereunder.  The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

Collateral Agent Appointed Attorney-in-Fact

.  Each Grantor hereby appoints the Collateral Agent (and all officers,
employees or agents designated by the Collateral Agent) as such Grantor’s true
and lawful agent (and attorney-in-fact) of such Grantor for the purpose of
carrying out the provisions of this Agreement and taking any action and
executing any instrument necessary or advisable to accomplish the purposes
hereof at any time after and during the continuance of an Event of Default,
which appointment is irrevocable and coupled with an interest (provided that the
Collateral Agent shall provide the applicable Grantor with notice thereof prior
to exercising such rights).  Without limiting the generality of

-22-

 

--------------------------------------------------------------------------------

 

the foregoing, the Collateral Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default and notice by the Collateral
Agent to the applicable Grantor of the Collateral Agent’s intent to exercise
such rights, with full power of substitution either in the Collateral Agent’s
name or in the name of such Grantor (a) to receive, endorse, assign and/or
deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof; (b) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral or Mortgaged Property; (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral or Mortgaged Property; (d) to send verifications of Accounts
Receivable to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at Law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
Mortgaged Property or to enforce any rights in respect of any Collateral or
Mortgaged Property; (f) to settle, compromise, compound, adjust or defend any
actions, suits or proceedings relating to all or any of the Collateral or
Mortgaged Property; (g) to notify, or to require any Grantor to notify, Account
Debtors to make payment directly to the Collateral Agent; (h) to make, settle
and adjust claims in respect of Article 9 Collateral or Mortgaged Property under
policies of insurance, endorsing the name of such Grantor on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance; (i) to make all determinations and decisions with respect thereto;
(j) to obtain or maintain the policies of insurance required by Section 11.01 of
the Indenture or paying any premium in whole or in part relating thereto; and
(k) to use, sell, assign, transfer, pledge, make any agreement with respect to
or otherwise deal with all or any of the Collateral or Mortgaged Property, and
to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral or Mortgaged Property for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or Mortgaged Property or any part thereof or the moneys due or to
become due in respect thereof or any property covered thereby.  The Collateral
Agent and the other Secured Parties shall be accountable only for amounts
actually received as a result of the exercise of the powers granted to them
herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct or that of any of
their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact, in each case, as determined by a final non-appealable
judgment of a court of competent jurisdiction.  All sums disbursed by the
Collateral Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, within 10 days of demand, by the Grantors to the Collateral Agent
and shall be additional Secured Obligations secured hereby.

-23-

 

--------------------------------------------------------------------------------

 

General Authority of the Collateral Agent

.  By acceptance of the benefits of this Agreement and any other Security
Documents, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (a) to consent to the appointment of the Collateral Agent as
its agent hereunder and under such other Security Documents, (b) to confirm that
the Collateral Agent shall have the authority to act as the exclusive agent of
such Secured Party for the enforcement of any have the authority to act as the
exclusive agent of such Secured Party for the enforcement of any provisions of
this Agreement and such other Security Documents against any Grantor, the
exercise of remedies hereunder or thereunder and the giving or withholding of
any consent or approval hereunder or thereunder relating to any Collateral or
any Grantor’s obligations with respect thereto, (c) to agree that it shall not
take any action to enforce any provisions of this Agreement or any other
Security Document against any Grantor, to exercise any remedy hereunder or
thereunder or to give any consents or approvals hereunder or thereunder except
as expressly provided in this Agreement or any other Security Document and (d)
to agree to be bound by the terms of this Agreement and any other Security
Documents.

Reasonable Care

.  Beyond the exercise of reasonable care in the custody thereof, the Collateral
Agent shall have no duty as to any Collateral or Mortgaged Property in its
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to preservation of rights against prior parties or any
other rights pertaining thereto and the Collateral Agent shall not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any security interest in the
Collateral or Mortgaged Property. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody of the Collateral or Mortgaged Property
in its possession if the Collateral or Mortgaged Property is accorded treatment
substantially equal to that which it accords its own property and shall not be
liable or responsible for any loss or diminution in the value of any of the
Collateral or Mortgaged Property, by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Collateral
Agent in good faith.

Delegation; Limitation

.  The Collateral Agent may execute any of the powers granted under this
Agreement or the Mortgages and perform any duty hereunder either directly or by
or through agents or attorneys-in-fact, and shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
due care.

Reinstatement

.  The obligations of the Grantors under this Security Agreement shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of the Company or any other Grantor in respect of the Secured
Obligations is rescinded or must be otherwise restored by any holder of any of
the Secured Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

Miscellaneous

.  The Collateral Agent shall not be deemed to have actual, constructive, direct
or indirect notice or knowledge of the occurrence of any Event of Default unless
and until the Collateral Agent shall have received a written notice of Event of
Default or a written notice from the Grantor or the Secured Parties to the
Collateral Agent in its capacity as Collateral Agent indicating that an Event of
Default has occurred.

-24-

 

--------------------------------------------------------------------------------

 

Subject to Intercreditor Agreement; Conflicts

.  Notwithstanding anything herein to the contrary, (i) the Liens and security
interests granted to the Collateral Agent for the benefit of the Secured Parties
pursuant to this Agreement and (ii) the exercise of any right or remedy by the
Collateral Agent hereunder or the application of proceeds (including insurance
and condemnation proceeds) of any Collateral, in each case, are subject to the
limitations and provisions of the Intercreditor Agreement to the extent provided
therein. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern.  Notwithstanding anything herein to the contrary, prior
to the Discharge (as defined in the Intercreditor Agreement) of First Lien
Obligations (as defined in the Intercreditor Agreement) other than the Secured
Obligations, the requirements of this Agreement to deliver Collateral to the
Collateral Agent (or any representation or warranty having the effect of
requiring the same) shall be deemed satisfied (or any such representation or
warranty shall be deemed true) by endorsement, assignment or delivery of such
Collateral to the Applicable Collateral Agent (as defined in the Intercreditor
Agreement) as bailee for the Collateral Agent pursuant to the terms of the
Intercreditor Agreement.

[Signature Pages Follow]

 

-25-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

SEAWORLD PARKS & ENTERTAINMENT, INC.

SEAWORLD PARKS & ENTERTAINMENT LLC

SEAWORLD OF TEXAS LLC

SEA WORLD LLC

SEAWORLD PARKS & ENTERTAINMENT INTERNATIONAL, INC.

LANGHORNE FOOD SERVICES LLC

SEA WORLD OF FLORIDA LLC

SWBG ORLANDO CORPORATE OPERATIONS GROUP, LLC

SEA HOLDINGS I, LLC

 

By:/s/ Harold J. Herman
Name: Harold J. Herman
Title: Assistant Secretary




Signature Page to Security Agreement

--------------------------------------------------------------------------------

 

SeaWorld OF TEXAS HOLDINGS, LLC

SEAWORLD OF TEXAS MANAGEMENT, LLC

SEAWORLD OF TEXAS BEVERAGE, LLC

 

 

By: /s/ Genaro Castro


Name: Genaro Castro
Title:  Manager

 

By: /s/ Byron Surrett


Name: Byron Surrett
Title:  Manager

 

 

 

 

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

By:/s/ Jane Schweiger

Name: Jane Schweiger

Title: Vice President

 

Signature Page to Security Agreement

--------------------------------------------------------------------------------

 

Schedule I to

the Security Agreement

SUBSIDIARY PARTIES

 

Current Legal Entities Owned

Jurisdiction

Record Owner (Percentage Ownership Interest)

SeaWorld Parks & Entertainment International, Inc.

Delaware

SeaWorld Parks & Entertainment LLC (100%)

SeaWorld Parks & Entertainment LLC

Delaware

SeaWorld Parks & Entertainment, Inc. (100%)

Langhorne Food Services LLC

Delaware

SeaWorld Parks & Entertainment LLC (100%)

Sea World LLC

Delaware

SeaWorld Parks & Entertainment, Inc. (100%)

Sea World of Texas LLC

Delaware

Sea World LLC (100%)

SEA HOLDINGS I, LLC

Florida

SeaWorld Parks & Entertainment, Inc. (100%)

Sea World of Florida LLC

Florida

Sea World LLC (100%)

SWBG ORLANDO CORPORATE OPERATIONS GROUP, LLC

Florida

SeaWorld Parks & Entertainment, Inc. (100%)

SeaWorld of Texas Beverage, LLC

Texas

SeaWorld of Texas Management, LLC (100%)

SeaWorld of Texas Holdings, LLC

Texas

Sea World of Texas LLC (100%)

SeaWorld of Texas Management, LLC

Texas

SeaWorld of Texas Holdings, LLC (100%)

 

 

--------------------------------------------------------------------------------

 

Schedule II to
the Security Agreement

PLEDGED EQUITY AND PLEDGED DEBT

PLEDGED EQUITY

Pledged Stock:

Current Legal
Entities Owned

Certificate
Number

Number of
Shares

Owner

Percent
Ownership

SeaWorld Parks & Entertainment International, Inc.

           3

1,000 common shares $1.00 par value  

SeaWorld Parks & Entertainment LLC

100%

 

Pledged LLC Interests:

Name of Limited
Liability Company

Certificate
Number

Type of
Interest

        Member

Percent
Ownership

SWBG Orlando Corporate Operations Group, LLC

    N/A

LLC Interest

SeaWorld Parks & Entertainment, Inc.

100%

SEA Holdings I, LLC

    N/A

LLC Interest

SeaWorld Parks & Entertainment, Inc.

100%

SeaWorld Parks and Entertainment LLC

      3

LLC Interest

SeaWorld Parks & Entertainment, Inc.

100%

Langhorne Food Services LLC

      3

LLC Interest

SeaWorld Parks & Entertainment LLC

100%

Sea World LLC

      3

LLC Interest

SeaWorld Parks & Entertainment, Inc.

100%

Sea World of Florida LLC

      2

LLC Interest

Sea World LLC

100%

Sea World of Texas LLC

      2

LLC Interest

Sea World LLC

100%

SeaWorld of Texas Beverage, LLC

    N/A

LLC Interest

SeaWorld of Texas Management, LLC

100%

SeaWorld of Texas Management, LLC

    N/A

LLC Interest

SeaWorld of Texas Holdings, LLC

100%

SeaWorld of Texas Holdings, LLC

    N/A

LLC Interest

Sea World of Texas LLC

100%

 

 

 

--------------------------------------------------------------------------------

 

PLEDGED DEBT

 

1.

Intercompany Note dated January 1, 2016, between Sea World LLC (“Issuer”) and
SeaWorld Parks & Entertainment, Inc. (“Holder”) .

 

 

--------------------------------------------------------------------------------

 

Schedule III to
the Security Agreement

COMMERCIAL TORT CLAIMS

None.

 

Signature Page to Security Agreement

--------------------------------------------------------------------------------

 

Exhibit I to the
Security Agreement

SUPPLEMENT NO.         dated as of [•], to the Security Agreement (the “Security
Agreement”), dated as of April 30, 2020, among the Grantors identified therein
and Wilmington Trust, National Association, as Collateral Agent.

A.

Reference is made to the Indenture dated as of April 30, 2020 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Indenture”), among SeaWorld Parks & Entertainment, Inc., a Delaware corporation
(the “Company”), SeaWorld Entertainment, Inc., a Delaware corporation and the
direct parent of the Company (“Holdings”), the other guarantors from time to
time party thereto (the “Subsidiary Guarantors” and, together with Holdings, the
“Guarantors”), Wilmington Trust, National Association, as trustee (in such
capacity, the “Trustee”) and as Collateral Agent.

B.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Indenture and the Security Agreement.

C.

Section 6.13 of the Security Agreement provides that additional Restricted
Subsidiaries of the Company may become Grantors under the Security Agreement by
execution and delivery of an instrument in the form of this Supplement.  The
undersigned (the “New Grantor”) is executing this Supplement in accordance with
the requirements of the Indenture to become a Grantor under the Security
Agreement.

Accordingly, the Collateral Agent and the New Grantor agree as follows:

SECTION 1.

In accordance with Section 6.13 of the Security Agreement, the New Grantor by
its signature below becomes a Grantor under the Security Agreement with the same
force and effect as if originally named therein as a Grantor and the New Grantor
hereby (a) agrees to all the terms and provisions of the Security Agreement
applicable to it as a Grantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor thereunder are true
and correct on and as of the date hereof.  In furtherance of the foregoing, the
New Grantor, as security for the payment and performance in full of the Secured
Obligations, does hereby create and grant to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, their successors
and assigns, a security interest in and lien on all of the New Grantor’s right,
title and interest in and to the Collateral (as defined in the Security
Agreement) of the New Grantor.  Each reference to a “Grantor” in the Security
Agreement shall be deemed to include the New Grantor.  The Security Agreement is
hereby incorporated herein by reference.

SECTION 2.

The New Grantor represents and warrants to the Collateral Agent and the other
Secured Parties that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

SECTION 3.

This Supplement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Supplement shall become effective when the Collateral Agent shall have received
a counterpart of this Supplement that bears the signature of the New Grantor and
the Collateral Agent has executed a counterpart hereof.  Delivery of an executed
signature page to this Supplement by facsimile transmission or other electronic
communication shall be as effective as delivery of a manually signed counterpart
of this Supplement.

 

--------------------------------------------------------------------------------

 

SECTION 4.

The New Grantor hereby represents and warrants that (a) set forth on Schedule I
attached hereto is a true and correct schedule of the information required by
Schedules II and III to the Security Agreement applicable to it and its and its’
subsidiaries legal name, jurisdiction of formation and location of Chief
Executive Office and (b) set forth under its signature hereto is the true and
correct legal name of the New Grantor, its jurisdiction of formation and the
location of its chief executive office.

SECTION 5.

Except as expressly supplemented hereby, the Security Agreement shall remain in
full force and effect.

SECTION 6.

THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7.

If any provision of this Supplement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 8.

All communications and notices hereunder shall be in writing and given as
provided in Section 6.01 of the Security Agreement.

SECTION 9.

The New Grantor agrees to reimburse the Collateral Agent for its reasonable
out-of-pocket expenses in connection with the execution and delivery of this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Collateral Agent.

[Signature pages follow]




-2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

[NAME OF NEW GRANTOR]

By:

Name:  
Title:

Legal Name:
Jurisdiction of Formation:
Location of Chief Executive office:




-3

 

--------------------------------------------------------------------------------

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent

By:

Name:  
Title:

 

-4

 

--------------------------------------------------------------------------------

 

Schedule I

to the Supplement No_ to the
Security Agreement

EQUITY INTERESTS

Issuer

Number of
Certificates

Registered
Owner

Number and Class of Equity Interest

Percentage of Equity Interest

 

 

 

 

 

 

 

 

 

 

 

INSTRUMENTS AND DEBT SECURITIES

Issuer

Principal Amount

Date of Note

Maturity Date

 

 

 

 

 

 

-5-

--------------------------------------------------------------------------------

 

Exhibit II to the
Security Agreement

[FORM OF] PERFECTION CERTIFICATE

[see attached]




 

 

--------------------------------------------------------------------------------

 

Exhibit III to the Security Agreement

FORM OF

PATENT SECURITY AGREEMENT (SHORT FORM)

PATENT SECURITY AGREEMENT

Patent Security Agreement, dated as of [      ], by [     ] and [________] (the
“Grantor”), in favor of Wilmington Trust, National Association, in its capacity
as collateral agent pursuant to the Indenture (in such capacity, the “Collateral
Agent”).

WITNESSETH:

WHEREAS, the Grantor is party to a Security Agreement dated as of April 30, 2020
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Grantor is required to execute and deliver this Patent Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Indenture, the
Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1.

Defined Terms.  Unless otherwise defined herein, terms defined in the Security
Agreement and used herein have the meaning given to them in the Security
Agreement.

SECTION 2.

Grant of Security Interest in Patent Collateral.  The Grantor hereby pledges and
grants to the Collateral Agent for the benefit of the Secured Parties a lien on
and security interest in and to all of its right, title and interest in, to and
under all the following Article 9 Collateral (excluding any Excluded Assets) of
the Grantor:

(a)

Patents of the Grantor listed on Schedule I attached hereto.

SECTION 3.

The Security Agreement.  The security interest granted pursuant to this Patent
Security Agreement is granted in conjunction with the security interest granted
to the Collateral Agent pursuant to the Security Agreement and the Grantor
hereby acknowledges and affirms that the rights and remedies of the Collateral
Agent with respect to the security interest in the Patents made and granted
hereby are more fully set forth in the Security Agreement.  In the event that
any provision of this Patent Security Agreement is deemed to conflict with the
Security Agreement, the provisions of the Security Agreement shall control
unless the Collateral Agent shall otherwise determine.

SECTION 4.

Termination.  Upon the termination of the Security Agreement in accordance with
Section 6.12 thereof, the Collateral Agent shall, at the expense of the Grantor,
execute, acknowledge, and deliver to the Grantor an instrument in writing in
recordable form releasing the lien on and security interest in the Patents under
this Patent Security Agreement and any other documents required to evidence the
termination of the Collateral Agent’s interest in the Patents.

SECTION 5.

Counterparts.  This Patent Security Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Patent Security Agreement by signing and
delivering one or more counterparts.

 

--------------------------------------------------------------------------------

 

[Signature pages follow.]




-2-

 

--------------------------------------------------------------------------------

 

[GRANTOR]

By:

Name:

Title:




-3-

 

--------------------------------------------------------------------------------

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

By:

Name:

Title:




-4-

 

--------------------------------------------------------------------------------

 

Schedule I
to
PATENT SECURITY AGREEMENT
UNITED STATES PATENTS AND PATENT APPLICATIONS

Patents:

OWNER

PATENT NUMBER

TITLE

 

 

 

 

Patent Applications:

OWNER

APPLICATION NUMBER

TITLE

 

 

 

 

 

-5-

 

--------------------------------------------------------------------------------

 

Exhibit IV to the Security Agreement

FORM OF
TRADEMARK SECURITY AGREEMENT (SHORT FORM)

TRADEMARK SECURITY AGREEMENT

Trademark Security Agreement, dated as of [    ], by [    ] and [_________] (the
“Grantor”), in favor of Wilmington Trust, National Association, in its capacity
as collateral agent pursuant to the Indenture (in such capacity, the “Collateral
Agent”).

WITNESSETH:

WHEREAS, the Grantor is party to a Security Agreement dated as of April 30, 2020
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Grantor is required to execute and deliver this Trademark Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Indenture, the
Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1.

Defined Terms.  Unless otherwise defined herein, terms defined in the Security
Agreement and used herein have the meaning given to them in the Security
Agreement.

SECTION 2.

Grant of Security Interest in Trademark Collateral.  The Grantor hereby pledges
and grants to the Collateral Agent for the benefit of the Secured Parties a lien
on and security interest in and to all of its right, title and interest in, to
and under all the following Article 9 Collateral (excluding any Excluded Assets)
of the Grantor:

(a)registered and applied for Trademarks of the Grantor listed on Schedule I
attached hereto;

provided, however, that the foregoing grant of security interest does not and
will not cover any Trademark applications filed in the USPTO on the basis of the
Grantor’s “intent-to-use” such Trademark, unless and until acceptable evidence
of use of such Trademark has been filed with and accepted by the USPTO pursuant
to Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C. 1051, et seq.), to
the extent that granting a lien in such Trademark application prior to such
filing would adversely affect the enforceability, validity, or other rights in
such Trademark application.

SECTION 3.

The Security Agreement.  The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademarks made
and granted hereby are more fully set forth in the Security Agreement.  In the
event that any provision of this Trademark Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Collateral Agent shall otherwise determine.

SECTION 4.

Termination.  Upon the termination of the Security Agreement in accordance with
Section 6.12 thereof, the Collateral Agent shall, at the expense of the Grantor,
execute, acknowledge, and deliver to the Grantor an instrument in writing in
recordable form releasing the lien on and security

 

--------------------------------------------------------------------------------

 

interest in the Trademarks under this Trademark Security Agreement and any other
documents required to evidence the termination of the Collateral Agent’s
interest in the Trademarks.

SECTION 5.

Counterparts.  This Trademark Security Agreement may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Trademark Security Agreement by signing and
delivering one or more counterparts.

[Signature pages follow]


-2-

 

--------------------------------------------------------------------------------

 

[GRANTOR]

By:

Name:

Title:




-3-

 

--------------------------------------------------------------------------------

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

By:

Name:

Title:




-4-

 

--------------------------------------------------------------------------------

 

Schedule I
to
TRADEMARK SECURITY AGREEMENT
UNITED STATES TRADEMARK REGISTRATION AND APPLICATIONS

Trademark Registrations:

OWNER

REGISTRATION NUMBER

TRADEMARK

 

 

 

 

Trademark Registrations:

OWNER

APPLICATION NUMBER

TRADEMARK

 

 

 

 

 

-5-

 

--------------------------------------------------------------------------------

 

Exhibit V to the Security Agreement

FORM OF
COPYRIGHT SECURITY AGREEMENT (SHORT FORM)

COPYRIGHT SECURITY AGREEMENT

Copyright Security Agreement, dated as of [     ], by [    ] and [____] (the
“Grantor”), in favor of Wilmington Trust, National Association, in its capacity
as collateral agent pursuant to the Indenture (in such capacity, the “Collateral
Agent”).

WITNESSETH:

WHEREAS, the Grantor is party to a Security Agreement dated as of April 30, 2020
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Grantor is required to execute and deliver this Copyright Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Indenture, the
Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1.

Defined Terms.  Unless otherwise defined herein, terms defined in the Security
Agreement and used herein have the meaning given to them in the Security
Agreement.

SECTION 2.

Grant of Security Interest in Copyright Collateral.  The Grantor hereby pledges
and grants to the Collateral Agent for the benefit of the Secured Parties a lien
on and security interest in and to all of its right, title and interest in, to
and under all the following Article 9 Collateral (excluding any Excluded Assets)
of the Grantor:

(a)

registered Copyrights of the Grantor listed on Schedule I attached hereto.

SECTION 3.

The Security Agreement.  The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyrights made
and granted hereby are more fully set forth in the Security Agreement.  In the
event that any provision of this Copyright Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Collateral Agent shall otherwise determine.

SECTION 4.

Termination.  Upon termination of the Security Agreement in accordance with
Section 6.12 thereof, the Collateral Agent shall, at the expense of the Grantor,
execute, acknowledge, and deliver to the Grantor an instrument in writing in
recordable form releasing the lien on and security interest in the Copyrights
under this Copyright Security Agreement and any other documents required to
evidence the termination of the Collateral Agent’s interest in the Copyrights.

SECTION 5.

Counterparts.  This Copyright Security Agreement may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Copyright Security Agreement by signing and
delivering one or more counterparts.

 

--------------------------------------------------------------------------------

 

[Signature pages follow.]




-2

 

--------------------------------------------------------------------------------

 

[GRANTOR]

By:

Name:

Title:




-3

 

--------------------------------------------------------------------------------

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

By:

Name:

Title:




-4

 

--------------------------------------------------------------------------------

 

Schedule I
to
COPYRIGHT SECURITY AGREEMENT
UNITED STATES COPYRIGHT REGISTRATIONS

OWNER

REGISTRATION NUMBER

COPYRIGHT TITLE

 

 

 

 

 

-5

 